PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,870,632
Issue Date: 22 Dec 2020
Application No. 14/276,165
Filing or 371(c) Date: 13 May 2014
Attorney Docket No: 2268CGC-14-PUS-1



:
:
:
:	DECISION ON PETITION
:




This is a decision on Patentee’s request for reconsideration pursuant to 37 C.F.R. § 1.705(b) filed October 25, 2021, requesting that the Office adjust the patent term adjustment (PTA) from 150 days to 214 days.  

The request for reconsideration pursuant to 37 C.F.R. § 1.705(b) is DENIED.

This Decision on Request for Reconsideration of Patent Term Adjustment of patent term adjustment is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On December 22, 2020, the above-identified patent issued with a PTA determination of 150 days.  On February 4, 2021, Patentee filed a request for reconsideration of patent term adjustment under 37 C.F.R. § 1.705(b), seeking an adjustment of the determination to 214 days.

On August 25, 2021, the USPTO mailed a Request for Information.  A response to the Request for Information was filed October 25, 2021.

Upon review, the USPTO finds that Patentee is entitled to 150 days of PTA.  

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 
U.S.C. § 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B), the amount of “C” delay under 35 U.S.C. § 154(b)(1)(C), and the amount of overlap under 35 U.S.C. 
§ 154(b)(2)(A).

The sole issue in dispute is the amount of reduction of PTA under 35 U.S.C. § 154(b)(2)(C)(iii) and 37 C.F.R. § 1.704.



“A” Delay
 
The Patentee and the Office agree there are 432 days of “A” delay.  

The periods of “A” delay are:

(1)	185 days under 37 C.F.R. § 1.703(a)(1) beginning on July 14, 2015  (the day after the 
date that is fourteen months after the application was filed) and ending on January 14, 2016 (the date the first Office action was mailed);

(2)	220 days under 37 C.F.R. § 1.703(a)(2) beginning on October 9, 2017 (the day after the 
date that is four months after the date a reply under §1.111 was filed) and ending on May 16, 2018 (the date of mailing of an action under 35 U.S.C. 132); and,

(3)	27 days under 37 C.F.R. § 1.703(a)(2) beginning on November 30, 2019  (the day after 
the date that is four months after the date a reply under §1.111 was filed) and ending on December 26, 2019 (the date of mailing of an action under 35 U.S.C. 132).

 “B” Delay 

The Patentee and the Office agree there are 65 days of “B” delay.

The Federal Circuit’s decision in Novartis1 includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.  

The length of time between application and issuance is 2416 days, which is the number of days beginning on the filing date of the application (May 13, 2014) and ending on the date the patent issued (December 22, 2020).  

The time consumed by continued examination is 1254 days.  The time consumed by continued examination includes the 1254-day period beginning on the filing date of the first RCE (June 8, 2017) and ending on the mailing date of the notice of allowance on November 12, 2020).
The number of days beginning on the filing date of application (May 13, 2014) and ending on the date three years after the filing date of the application (May 13, 2017) is 1097 days.

The result of subtracting the time consumed by continued examination (1254 days) from the length of time between the application’s filing date and issuance (2416 days) is 1162 days, which exceeds three years (1097 days) by 65 days.  Therefore, the period of “B” delay is 65 days.  

“C” Delay

The Patentee and the Office agree the amount of “C” delay under 35 U.S.C. § 154(b)(1)(C) is zero days.  

Overlap

The Patentee and the Office agree the number of overlapping days of Office delay is zero days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 C.F.R §  1.704 [Applicant Delay]  

The Office finds that, under 37 C.F.R. § 1.704, the amount of PTA should be reduced by 347 days.  There are five periods of applicant delay, and three are in dispute.

The first period of reduction is not in dispute, and concerns a 62-day period pursuant to 37 C.F.R. § 1.704(b) from August 3, 2016 until October 3, 2016.  The Office mailed a non-final Office action on May 2, 2016.  Accordingly, the three-month response date was August 2, 2016.  However, the Patentee did not file its remarks and amendments to the claims until October 3, 2016.  

The second period of reduction is in dispute, and concerns the filing of the first RCE on June 8, 2017.  The Office mailed a final Office action on January 23, 2017.  Accordingly, the three-month response date was April 23, 2017.  However, the Patentee did not file an RCE until June 8, 2017.  Here, the three-month response date fell on a Sunday; thus, the Patentee was entitled to reply on the next succeeding secular or business day without loss of any PTA under 37 C.F.R. 
§ 1.704(b).  Accordingly, the period of reduction begins on April 25, 2017 (not April 24, 2017) and ends on June 8, 2017, which totals 45 days.  See ArQule Inc. LLC v. Kappos, 793 F. Supp. 2d 214 (D.D.C. 2011).  

Patentee calculates this period to total 46 days, and it appears Patentee did not take into account the fact that the three-month response date fell on a Sunday which moves the response due date forward to the following Monday.

The third period of reduction is not in dispute, and concerns a 92-day period pursuant to 37 C.F.R. § 1.704(b) from August 17, 2018 until November 16, 2018.  The Office mailed a non-final Office action on May 16, 2018.  Accordingly, the three-month response date was August 16 2018.  However, the Patentee did not file its remarks and amendments to the claims until November 16, 2018.  

The fourth period of reduction is in dispute, and concerns the filing of the second RCE on June 3, 2019.  The Office mailed a final Office action on March 1, 2019.  Accordingly, the three-month response date was June 1, 2019.  Applicant filed an after-final amendment to the claims and remarks on June 27, 2019, the Office mailed an advisory action on July 22, 2019, and the second RCE was filed on July 29, 2019.  Here, the three-month response date fell on a Saturday; thus, the Patentee was entitled to reply on the next succeeding secular or business day without loss of any PTA under 37 C.F.R. § 1.704(b).  Accordingly, the period of reduction begins on June 4, 2019 (not June 2, 2019) and ends on July 29, 2019, which totals 56 days.  See ArQule Inc. LLC v. Kappos, supra

Patentee calculates this period to total 58 days, and it appears Patentee did not take into account the fact that the three-month response date fell on a Saturday which moves the response due date forward to the following Monday.

The fifth period of reduction is in dispute, and concerns the 67-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) discussed in the request for information mailed on August 25, 2021.  The Office accorded a 67-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) for the period from April 21, 2020 until June 26, 2020.  A non-final Office action was mailed on December 26, 2019, and in response, Applicant filed a first response on April 20, 2020 in the form of, inter alia, an amendment to the claims and remarks, and a subsequent supplemental response in the form of an amendment to the claims and remarks on June 26, 2020.  

With respect to a supplemental response, 37 C.F.R. § 1.704(c)(8) sets forth, in toto:

Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner (emphasis added), after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed;

A careful review of the file record for the above-identified patent indicates that the supplemental response of June 26, 2020 was not expressly requested by the Examiner.  For example, the Examiner mailed an Examiner-Initiated Interview Summary on June 23, 2020 concerning an interview that was held on June 15, 2020 and a non-final Office action on July 20, 2020, and neither document contains an express request for Applicant to submit a supplemental response after the submission of the April 20, 2020 response.  In the Examiner-Initiated Interview Summary, the Examiner indicates he spoke with Petitioner and “Jeffries Toles,” and a discussion was held as to whether or not the amendment received on April 20, 2020 is non-responsive.  The interview summary further mentions a discussion regarding the incorporation of dependent claims within independent claim 36, but contains no reference to a request for a supplemental amendment.  

In addition, the supplemental response2 dated June 26, 2020 contains a discussion of the interview with the Examiner but yet fails to mention a request for the supplemental response by the Examiner.  Instead, the first mention of an alleged request by the Examiner appears in the February 4, 2021 request for reconsideration of patent term adjustment under 37 C.F.R. § 1.705(b), which was filed after the patent issued.

  
In response to the Request for Information dated August 25, 2021, Patentee filed, on October 25, 2021, a statement of facts from Petitioner (US counsel) who participated in the aforementioned June 15, 2020 interview with the Examiner, a verified statement from Jeffery Coles (Applicant’s Canadian representative) who also participated in this interview, and two pages of heavily redacted handwritten notes.

The first article of evidentiary material consists of a portion of a page that contains the handwritten notation “Examiner thinks non-responsive.”  The second article of evidentiary material consists of a portion of a page that contains the handwritten notations “Non-responsive” and “Supplemental Response” with an arrow that points from the first notation to the second.  Each of these handwritten notations were made by declarant Cole.3

Both of these articles of evidentiary material have been given careful consideration, and each has been found to be unpersuasive.  Neither supports a finding that the Examiner expressly requested the submission of a supplemental response after the submission of the April 20, 2020 response.  

Regarding the first article of evidentiary material, an assertion that the Examiner thinks the April 20, 2020 response is unresponsive is not a sufficient showing of an express request to file a supplemental response or other paper by the Examiner.  

Regarding the second article of evidentiary material, there is no notation thereon that the Examiner expressly requested the Applicant to take this course of action.  The arrow connecting the two phrases could mean that the filing of a supplemental response is the Patentee’s proposed solution to move the case along in prosecution.  In the eleventh paragraph of the Coles verified statement received on October 25, 2011 the declarant explains that this arrow symbolizes a recordation of the Examiner’s express request to file a supplemental response, but the drawing of an arrow, which can have multiple meanings, does not serve as evidence that a specific request was made by the Examiner.  

Moreover, in the twelfth paragraph of the Cole verified statement, the declarant indicates “[i]t was unclear at the end of the interview whether the Examiner actually would find the response non-responsive.”  If it was unclear to declarant Cole that the Examiner would actually find the response non-responsive, it is difficult to now state the Examiner expressly required the filing of a supplemental response.  

For at least the reasons noted above, a careful review of the file record and the evidence provided by Patentee does not support a finding that the Examiner expressly requested the supplemental response of June 26, 2020.  It follows the 67-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) remains.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
432 (185 + 220 + 27) + 65 (2416 – 1254 – 1097) + 0 – 0 – 347 (62 + 45 + 92 + 56 + 25 + 67) = 150

Patentee’s Calculation:

432 (185 + 220 + 27) + 65(2416 – 1254 – 1097) + 0 – 0 – 283 (62 + 46 + 92 + 58 + 25) = 214

Conclusion

Patentee is entitled to PTA of 150 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 432 + 65 + 0 – 0 – 347 = 150 days. 

In view thereof, no adjustment to the patent term will be made.  It follows that a certificate of correction is not required.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.4


/Charles Kim/
Director
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014).
        2 See pages 6 to 7.
        3 Cole verified statement received on October 25, 2021, paragraph 6.  See also paragraphs 7-8 and 11.
        4 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.